--------------------------------------------------------------------------------

Exhibit 10.3

 
THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO HELIX
WIND, CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.


HELIX WIND, CORP.


WARRANT TO PURCHASE SHARES OF COMMON STOCK


1.            Issuance. In consideration of good and valuable consideration as
set forth in the Purchase Agreement (defined below), including without
limitation the Initial Net Purchase Price (as defined in the Purchase
Agreement), the receipt and sufficiency of which is hereby acknowledged by Helix
Wind, Corp., a Nevada corporation (the “Company”), St. George Investments, LLC,
an Illinois limited liability company, its successors or registered assigns (the
“Holder”), is hereby granted the right to purchase at any time on or after the
Issue Date (as defined below) until the date which is the last calendar day of
the month in which the fifth anniversary of the Issue Date occurs (the
“Expiration Date”), up to 2,500,000 fully paid and nonassessable shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) at the
Exercise Price (as defined below). This Warrant to Purchase Shares of Common
Stock (this “Warrant”) is being issued pursuant to the terms of that certain
Note and Warrant Purchase Agreement of even date herewith (the “Purchase
Agreement”), to which the Company and the Holder (or the Holder’s predecessor in
interest) are parties.


Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.


This Warrant was originally issued to the Holder or the Holder’s predecessor in
interest on March 30, 2010 (the “Issue Date”).


2.           Exercise of Warrants.


2.1           General.


(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date. Such exercise shall be effectuated by
submitting to the Company (either by delivery to the Company or by email or
facsimile transmission) a completed and duly executed Notice of Exercise
(substantially in the form attached to this Warrant as Exhibit A). The date such
Notice of Exercise is either faxed, emailed or delivered to the Company shall be
the “Exercise Date,” provided that, if such exercise represents the full
exercise of the outstanding balance of the Warrant, the Holder of this Warrant
shall tender this Warrant to the Company within five (5) Trading Days (as
defined below) thereafter. The Notice of Exercise shall be executed by the
Holder of this Warrant and shall indicate (i) the number of shares then being
purchased pursuant to such exercise, and (ii) if applicable (as provided below),
whether the exercise is a cashless exercise.



 
 

--------------------------------------------------------------------------------

 

For purposes of this Warrant, the term “Trading Day” means any day during which
the Principal Market (as defined below) shall be open for business.


(b) Notwithstanding any other provision contained herein to the contrary, at any
time prior to the Expiration Date, the Holder may elect a “cashless” exercise of
this Warrant for any Warrant Shares whereby the Holder shall be entitled to
receive a number of shares of Common Stock equal to (i) the excess of the
Current Market Value (as defined below) over the aggregate Exercise Price of the
portion of the Warrant then being exercised, divided by (ii) the Adjusted Price
of the Common Stock (as defined below).


For the purposes of this Warrant, the following terms shall have the following
meanings:


“Adjusted Price of the Common Stock” shall mean the Conversion Price, as defined
in that certain Convertible Promissory Note issued by the Company in favor of
the Holder on even date herewith, in effect on any relevant Exercise Date.


“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock (as defined below), multiplied by the number of shares of Common
Stock specified in the applicable Notice of Exercise.


“Closing Price” means the 4:00 P.M. last sale price of the Common Stock on the
Principal Market on the relevant Trading Day(s), as reported by Bloomberg, LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.


“Exercise Price” shall mean $0.75 per share of Common Stock.


“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; or (ii) the VWAP of the Common
Stock for the Trading Day that is two Trading Days prior to the Exercise Date.


“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Trading Market for a particular Trading Day or set of Trading Days, as
the case may be, as reported by Bloomberg.


(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the shares then being exercised shall be payable, at the
election of the Holder, in cash or by certified or official bank check or by
wire transfer in accordance with instructions provided by the Company at the
request of the Holder.



 
2

--------------------------------------------------------------------------------

 

(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the shares of Common Stock purchased, together with the surrender of this
Warrant (if required), the Company shall immediately deliver the shares of
Common Stock electronically via Deposit/Withdrawal at Custodian (DWAC) to the
account designated by Holder on the Notice of Exercise.  If for any reason the
Company is not able to deliver the shares via DWAC notwithstanding its best
efforts to do so, the Company shall deliver certificates representing the
Warrant Shares to the Holder as provided in the Notice of Exercise (the
certificates delivered in such manner, the “Warrant Share Certificates”) within
three (3) Trading Days (such third Trading Day, a “Delivery Date”) of (i) with
respect to a “cashless exercise,” the Exercise Date as the case may be, or, (ii)
with respect to a “cash” exercise, the later of the Exercise Date or the date
the payment of the Exercise Price for the relevant Warrant Shares is received by
the Company.


(e) The Company understands that a delay in the electronic delivery of shares or
the delivery of the Warrant Share Certificates, as the case may be, beyond the
Delivery Date (assuming electronic delivery is not available) could result in
economic loss to the Holder. As compensation to the Holder for such loss, the
Company agrees to pay late payment fees (as liquidated damages and not as a
penalty) to the Holder for late delivery of Warrant Share Certificates in the
amount of $100 per Trading Day after the Delivery Date for each $10,000 of the
total Exercise Price of the Warrant Shares subject to the delivery default. The
Company shall pay any payments incurred under this subsection in immediately
available funds upon demand.  Furthermore, in addition to any other remedies
which may be available to the Holder, in the event that the Company fails for
any reason to effect delivery of the Warrant Share Certificates by the Delivery
Date, the Holder may revoke all or part of the relevant Warrant exercise by
delivery of a notice to such effect to the Company, whereupon the Company and
the Holder shall each be restored to their respective positions immediately
prior to the exercise of the relevant portion of this Warrant, except that the
liquidated damages described above shall be payable through the date notice of
revocation or rescission is given to the Company.


(f) The Holder shall be deemed to be the holder of the shares issuable to it in
accordance with the provisions of this Section 2.1 on the Exercise Date.


2.2             Ownership Limitation. Notwithstanding the provisions of this
Warrant, in no event shall the this Warrant be exercisable to the extent that
the issuance of Common Stock upon the exercise thereof, after taking into
account the Common Stock then owned by the Holder and its affiliates, would
result in the beneficial ownership by the Holder and its affiliates of more than
9.99% of the outstanding Common Stock of the Company (the “9.99% Cap”); provided
that such restriction shall apply only for so long as the 9.99% Cap would be
exceeded by an exercise hereunder.  For purposes of this Section, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.


3.           Mutilation or Loss of Warrant. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant; and in the case of loss, theft or destruction, receipt of
reasonably satisfactory indemnification; and in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.



 
3

--------------------------------------------------------------------------------

 

4.           Rights of the Holder. The Holder shall not, by virtue of this
Warrant alone, be entitled to any rights of a stockholder in the Company, either
at law or in equity, and the rights of the Holder are limited to those expressed
in this Warrant and are not enforceable against the Company except to the extent
set forth herein.


5.           Protection Against Dilution and Other Adjustments.


5.1           Capital Adjustments.  If the Company shall at any time prior to
the expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable on the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the purchase price payable per Warrant Share, but the
aggregate purchase price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same.  Any
adjustment under this Section 5.1 shall become effective automatically at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.


5.2           Reclassification, Reorganization and Consolidation.  In case of
any reclassification, capital reorganization, or change in the capital stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided for in Section 5.1 above), then the Company shall make
appropriate provision so that the Holder shall have the right at any time prior
to the expiration of this Warrant to purchase, at a total price equal to that
payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.


5.3           Notice of Adjustment. When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of this Warrant, or in
the Exercise Price, pursuant to the terms hereof, the Company shall promptly
notify the Holder of such event and of the number of Shares or other securities
or property thereafter purchasable upon exercise of this Warrant.



 
4

--------------------------------------------------------------------------------

 

5.4           Computation of Adjusted Exercise Price. Commencing on the Issue
Date and continuing until this Warrant is either exercised in full or expires,
in case the Company shall at any time after the date hereof issue or sell any
(a) shares of Common Stock or preferred shares convertible into Common Stock, or
(b) debt, warrants, options or other instruments or securities which are
convertible into or exercisable for shares of Common Stock (together herein
referred to as “Equity Securities”), in each case for consideration (or with a
conversion price) per common share less than the Exercise Price in effect
immediately prior to the issuance or sale of such securities or instruments, or
without consideration, then forthwith upon such issuance or sale, the Exercise
Price shall (until another such issuance or sale) be automatically reduced to
the price (calculated to the nearest full cent) equal to the price (or
conversion price) of any such securities or instruments. For the purposes of
this Section 5.4, the term Exercise Price shall mean the Exercise Price per
share set forth in Section 1 hereof, as adjusted from time to time pursuant to
the provisions of this Section. Promptly upon the occurrence of such an event,
and in any event not less than ten (10) business days after such an occurrence,
the Company shall notify the Holder in writing of the event, disclose to the
Holder the new Exercise Price, and provide to the Holder copies of all relevant
documents related to such event, even if the event was or should be disclosed
publicly.
 
6.             Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock issuable on the exercise of the
Warrants, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of the Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder of the
Warrant and any Warrant Agent of the Company (appointed pursuant to Section 8
hereof).


7.             Transfer to Comply with the Securities Act. This Warrant has not
yet been registered under the 1933 Act. Neither this Warrant nor any of the
Warrant Shares or any other security issued or issuable upon exercise of this
Warrant may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security,
which the Company has agreed to file pursuant to the terms and conditions of the
Purchase Agreement, after which all such securities may be sold in accordance
with such effective registration statement, or (b) an opinion of counsel
reasonably satisfactory to the Company that registration is not required under
the Act. Until such time as registration has occurred under the 1933 Act, each
certificate for the Warrant, the Warrant Shares and any other security issued or
issuable upon exercise of this Warrant shall contain a legend, in form and
substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.  Any such transfer shall be
accompanied by a transferor assignment substantially in the form of Exhibit B
(the “Transferor Assignment”), executed by the transferor and the transferee and
submitted to the Company.  Upon receipt of the duly executed Transferor
Assignment, the Company shall register the transferee thereon as the new Holder
on the books and records of the Company and such transferee shall be deemed a
“registered holder” or “registered assign” for all purposes hereunder, and shall
have all the rights of the Holder hereof.



 
5

--------------------------------------------------------------------------------

 

8.             Warrant Agent. The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock on the exercise of this Warrant pursuant hereto, exchanging this
Warrant pursuant hereto, and replacing this Warrant pursuant hereto, or any of
the foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.


9.             Transfer on the Company’s Books. Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.


10.           Notices.  Any notice required or permitted hereunder shall be
given in manner provided in the subsection headed “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by reference.


11.           Supplements and Amendments; Whole Agreement.  This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto. This Warrant contains the full understanding of the parties hereto with
respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings other than expressly
contained herein and therein.


12.           Governing Law.  This Warrant shall be governed by, and construed
in accordance with, the internal laws of the State of Illinois, without
reference to the choice of law provisions thereof. The Company and, by accepting
this Warrant, the Holder, each irrevocably submits to the exclusive jurisdiction
of the courts of the State of Illinois located in Cook County and any United
States District Court for the Northern District of Illinois for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Warrant and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Warrant.  The Company and, by accepting this Warrant, the
Holder, each irrevocably consents to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court. The
Company and, by accepting this Warrant, the Holder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


13.           Remedies. The Company stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, without limiting any other
remedies available to the Holder, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.



 
6

--------------------------------------------------------------------------------

 

 
14.           Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Signature delivered via facsimile or email shall be
considered original signatures for purposes hereof.


15.           Descriptive Headings.  Descriptive headings of the sections of
this Warrant are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.


[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.


Dated: March 30, 2010
 

 
HELIX WIND, CORP.
         
 
By:
/s/ Scott Weinbrandt      
Name: Scott Weinbrandt
     
Title: Chief Executive Officer
         


 
 
 
 
 
 
[Signature page to Warrant]

 
 
 
 

--------------------------------------------------------------------------------

 
